—In a negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Kings County, dated June 27, 1978, which granted plaintiffs’ motion for leave to amend the ad damnum clause of the complaint by increasing the demand on the personal injury claim. Order affirmed, with $50 costs and disbursements. Special Term properly exercised its discretion by granting leave to amend the ad damnum clause (see Posselt v Rosa, 60 AD2d 854; London v Moore, 32 AD2d 543). A doctor’s affidavit stated that the last surgery performed on the female plaintiff had been directly related to her injury in the subject accident. Plaintiffs also submitted an affidavit of merits. The history of medical treatment given to the female plaintiff indicates that it was fairly continuous. Furthermore, the delay between the date of the last surgery and the date of the filing of the motion to amend was not excessive. Hopkins, J. P., Rabin, Gulotta and O’Connor, JJ., concur.